                 Case 5:19-cr-00056-EJD Document 45 Filed 02/20/20 Page 1 of 1




                                   UNITED STATES DISTRICT COURT

                                  NORTHERN DISTRICT OF CALIFORNIA

                                         CRIMINAL MINUTES

 Date: February 20, 2020            Time: 2:02-2:06 pm                   Judge: Edward J. Davila
                                    Total Time: 4 Mins.
 Case No.: 19-cr-00056-EJD- Case Name: UNITED STATES v. Zizhong Chen(P)(NC)(I)
 1

Attorney for Plaintiff: Marissa Harris
Attorney for Defendant: Daniel Olmos


  Deputy Clerk: Adriana M. Kratzmann                     Court Reporter: Irene Rodriguez

  Interpreter: Connie Chen (Mandarin)                    Probation Officer: N/A


                                 PROCEEDINGS – STATUS CONFERENCE

Defendant is present, out of custody and assisted by the Mandarin language interpreter. Hearing held.
Counsel updated the Court as to the status of the matter and production of discovery. Counsel requested the
matter be continued to allow time for Defendant to review discovery. The Court granted the request.
The Court set a Further Status Conference for 4/20/2020 at 1:30 pm.
Pursuant to 18 U.S.C. §3161(h)(7)(A), the Court found the ends of justice served in granting the continuance
outweighed the best interests of the public and the defendant in a speedy trial, and excluded time from
2/20/2020 through and including 4/20/2020. For the reasons stated on the record, time is excluded pursuant
to 18 U.S.C. §3161(h)(7)(B)(iv).

CASE CONTINUED TO: April 20, 2020 1:30 P.M. for Further Status Conference.

EXCLUDABLE DELAY:
Category – Effective preparation of Counsel
Begins – 2/20/2020
Ends – 4/20/2020




                                                                                            Adriana M. Kratzmann
 P/NP: Present, Not Present
                                                                                                Courtroom Deputy
 C/NC: Custody, Not in Custody
                                                                                                   Original: Efiled
 I: Interpreter
                                                                                                              CC:
